Title: From Hannah Phillips Cushing to Abigail Smith Adams, 10 April 1812
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



Middletown April 10th. 1812

My best thanks are due to you my dear Madam for the letter enclosing a Discourse delivered at the Interment of your good Brother & Sister. I read it with much satisfaction as it justly delineated the lives of those I always revered, & contained animating sentiments, which vivify the Eye of Faith, to look beyond this scene, where all who imitate their Christian virtues, will not only meet again, but will for ever enjoy the presence of the great Jehover, & our blessed Saviour.
My time my Friend has been spent differently from what I had flattered myself it would, yet it is a great consolation to me that I was permitted to come here at when I did, as my good Mother was then able to attend to her family, & expressed so much satisfaction at my being with her, but in a few weeks she was taken with Convulsions, which soon rendered her entirely helpless, so that we had to move her from one bed to another for six weeks, when She expired. There were five of us who all vied with each other in attentions through the day, & the Neighbours, two & two through the nights, justly observing that they never wuld repay the debts they owed her. Few persons have spent such a long life in active benevolence as, my good second Mother—for her greatest enjoyment seemed to be in confering happiness on all around her. Since that period some weeks of my time has been passed with my valued Friend Mrs Whittelsey, & some of it by the side of the sick, & dying bed, of her Husband. As the time of his departure approached his faith which had been fixed for years upon the Rock of ages grew stronger & stronger & hope brighter, & brighter. When Mrs Whittelsey was told that he had breathed his last she said I rejoice; & in the eve I observed to me that her Husband & mine would spend the Sabbath together in Heaven. Thrugh the mercies of our blessed Redeemer such joy, & such consoling reflections, I had not been a stranger to in the midst of afflictions. I am now staying with my Niece Mrs Wetmore, a daughter of my sister Johnston, & before I can leave here we are apprehensive of having a distressing scene to pass through. Mrs W sufferings in her last confinement exceeds all description, & her fortitude & courage were equal to them. To the God of all mercies I commit her, trusting that He will do all things well. Do not apprehend by what has been rehearsed that your Friend has had but little enjoyment through the winter, for it is far other wise, my blessings are innumerable & even if that was not the case, a belief that we were born for immortality, is enough to vivify the heart & brighten the most deplorable situation in life. Present objects my dear Friend have not engraved my contemplations, they have frequently visited your Mansion with solicitude to know how your health is, whether Mrs Smiths arm has regained its strength, and what effect Mrs Adams’s long journey & change of scene have had upon her delicate health &c, &c. I have frequently had pleasing information from dear Friends in Boston, & Plymouth; but my weak eyes have prevented my writing as often to them. I ought to be at home 1st. of May but I fear it will not be so soon. We frequently see Miss Lord, & are much pleased with her gentle maners. She lives just acrost the Street from us. Her health is still delicate. Martha Phillips is preparing for Matrimony, a House is taken &c notwithstanding another Embargo. With my best wishes for the health & happiness of the President, & your self, together with the various branches of your worthy family extending as far as Russia I subscribe your your Affectionate
H Cushing